923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.REEVE ALEUTIAN AIRWAYS, INC., Appellant,v.UNITED STATES of America, et al.
No. 90-5117.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal of order on remand;  appellees' motion to dismiss appeal or, in the alternative, for summary affirmance;  appellant's reply in support of motion for summary reversal and opposition to government's motion to dismiss or for summary affirmance;  appellees' reply in support of motion to dismiss appeal, or in the alternative, for summary affirmance;  and the motion for leave to file supplemental memorandum in support of appellees' motion to dismiss appeal or, in the alternative, for summary affirmance, and the opposition thereto, it is


2
ORDERED that appellant's motion for summary reversal be denied.  It is


3
FURTHER ORDERED that appellees' motion for summary affirmance be granted.  The district court's order filed March 19, 1990, complies with the mandate of this court issued in Reeve Aleutian Airways, Inc. v. United States, 889 F.2d 1139 (D.C.Cir.1989), and appellant will have an opportunity for further review of its suspension from the Department of Defense's military airlift transportation program upon compliance by the Commercial Airlift Review Board with the instructions on remand.  It is


4
FURTHER ORDERED that appellees' motion for leave to file supplemental memorandum in support of appellees' motion to dismiss appeal or, in the alternative, for summary affirmance be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.